 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 28, 2019, by
and between Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
and John T. McClain (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1.             Engagement of Executive; Duties. During the Term (as defined
below), the Executive shall have the titles of Chief Financial Officer and
Executive Vice President of the Company, and shall have the authorities, duties
and responsibilities customarily exercised by an individual serving in these
positions in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may be from time to time reasonably
delegated to him by the Chief Executive Officer of the Company (the “CEO”) or
the Board of Directors of the Company (the “Board”). The Executive shall
faithfully and diligently discharge his duties hereunder and use his best
efforts to implement the policies established by the CEO and the Board from time
to time. The Executive shall comply with the Company’s policies in effect from
time to time and about which he has written notice, including, without
limitation, policies relating to stock ownership guidelines, clawback
provisions, hedging and pledging of securities and insider trading.

 

2.             Time. The Executive shall devote all of his professional time to
the business affairs of the Company; provided, however, that nothing in this
Agreement shall preclude the Executive from devoting a reasonable amount of time
required for serving as a director on the board of directors of Lands’ End, Inc.
and Seritage Growth Properties and such other organizations or corporations that
the CEO or the Board may approve; provided that in no event shall (a) Executive
serve on the board of directors of a corporation or organization that competes
with the Company, (b) Executive’s service for such corporation or organization
otherwise creates, or could create, a conflict of interest with the business of
the Company or (c) Executive’s service for such corporation or organization
materially interferes with the performance of the Executive’s duties hereunder.

 

3.             Term. The Executive’s employment with the Company shall commence
effective on February 11, 2019 (the “Commencement Date”) and shall continue
until terminated in accordance with the terms of this Agreement. Executive’s
employment by the Company shall be at-will, and the Company may terminate such
employment at any time.

 



 

 

 

4.Compensation.

 

(a)Base Salary. The Executive’s base salary for the Term shall be at a rate of
not less than five hundred twenty five thousand dollars ($525,000) per annum
(pro-rated for the applicable number of days employed during each calendar year
in the Term), less any applicable federal, state and/or local tax withholdings,
and paid semi-monthly in accordance with the Company’s payroll practices and
policies then in effect, with such increases as may be determined by the Board
or the Compensation Committee of the Board (the “Compensation Committee”) upon
annual consideration of the matter (such base salary, as increased from time to
time, the “Base Salary”).

 

(b)Annual Bonus. During the Term, the Executive shall be entitled to participate
in the Company’s executive bonus program as in effect from time to time. The
Executive shall earn an annual bonus for each complete calendar year of the Term
(“Annual Bonus”), with the annual target bonus opportunity of at least 75% of
the Executive’s Base Salary, and the annual maximum bonus opportunity of 150% of
the Executive’s Base Salary. The actual amount of Annual Bonus to be paid for
each calendar year, if any, shall be determined with reference to the Company’s
performance compared to pre-determined financial goals and other metrics
established annually by the Compensation Committee. Annual Bonus earned with
respect to a calendar year shall be paid in the calendar year immediately
following the calendar year to which it relates. In the event that the Annual
Bonus payment for a calendar year, if any, is based in whole or in part on the
results of the audit by the Company’s independent public accountants of the
Company’s financial statements for such calendar year, such Annual Bonus shall
be paid as soon as reasonably practicable following the completion of such
audit, but in all events in the calendar year immediately following the calendar
year to which it relates.

 

(c)2019 Inducement Cash Bonus. As an inducement to accept the Company’s offer of
employment and to enter into this Agreement, the Company shall pay the Executive
a one-time payment of fifty thousand dollars ($50,000) (less any applicable
federal, state and/or local tax withholdings), as soon as reasonably practicable
after the date on which the Company timely files its annual report in respect of
the Company’s 2018 financial year on Form 10-K with the U.S. Securities and
Exchange Commission (the “2018 10-K”); provided that in the event that the 2018
10-K is complete in all material respects but the Company does not file the 2018
10-K for any reason prior to March 31, 2019, then such amount shall be payable
to Executive on March 31, 2019.

 

(d)Sign-On Inducement Awards in Lieu of 2019 LTIP.

 

(i)As an inducement to accept the Company’s offer of employment and enter into
this Agreement, and in lieu of Executive’s eligibility to participate in the
Company’s 2019 long-term incentive plan or any similar incentive plan effected
in 2019 by the Company, on or as soon as reasonably practicable after the
Commencement Date, the Company shall grant to the Executive restricted stock
units (“RSUs”) equal to a number of shares of Common Stock with a value on the
date of grant of two hundred sixty two thousand five hundred dollars ($262,500)
(the “Sign-On RSU Award”). The number of RSUs to be issued shall be determined
by dividing $262,500 by the closing price of the Company’s Common Stock on the
date of grant. The RSUs shall be subject to the terms and conditions of a
restricted stock unit award agreement, which shall provide that one-third of
RSUs granted thereunder shall vest on the Commencement Date, and the remaining
two-thirds of the RSUs shall vest on the first anniversary of the Commencement
Date, subject to the Executive’s continued employment with the Company through
such vesting date. Notwithstanding anything to the contrary contained herein, in
the event the Executive’s employment with the Company under this Agreement is
terminated prior to the first anniversary of the Commencement Date, then all
unvested RSU’s issued under the Sign-On RSU Award shall be forfeited immediately
for no consideration due to the Executive and all vested RSU’s issued under the
Sign-On RSU Award Agreement shall be immediately returned to the Company by the
Executive; provided that in the event of a termination of this Agreement by the
Company without Cause and unrelated to the Company’s or the Executive’s
performance, as reasonably determined by the Board, all unvested Sign-On RSUs
shall vest on the first anniversary of the Commencement Date.

 



 

 

 

(ii)As an inducement to accept the Company’s offer of employment and enter into
this Agreement, and in lieu of Executive’s eligibility to participate in the
Company’s 2019 long-term incentive plan or any similar incentive plan effected
in 2019 by the Company, in addition to the Sign-On RSU Award, on or as soon as
reasonably practicable after the Commencement Date, the Company shall grant to
the Executive performance stock units (“PSUs”) equal to a number of shares of
Common Stock with a value on the date of grant of two hundred sixty two thousand
five hundred dollars ($262,500) (the “Sign-On PSU Award”). The number of PSUs to
be issued shall be determined by dividing $262,500 by the closing price of the
Company’s Common Stock on the date of grant. The PSUs issued under the Sign-On
PSU Award shall be subject to the terms and conditions a performance stock unit
award agreement, which shall set forth, among other things, the applicable
performance targets and performance period.

 

(e)Annual Equity Awards in Future Years After 2019. Commencing in 2020, the
Company shall grant to the Executive PSUs and/or RSUs or other such cash or
equity-based long term incentives as deemed appropriate by the Compensation
Committee. An aggregate target of one hundred percent (100%) of the Executive’s
then-current base salary shall serve as the annual guideline for aggregate Fair
Market Value of future year PSUs, future year RSUs or such other long-term
incentive awards that may be granted pursuant to the Company’s long-term
incentive plans then in effect. All such grants shall be subject to
substantially the same terms and conditions, other than amount and vesting
dates, as pertain to the annual equity awards to be granted to other executives
of the Company, with such changes therein as the Compensation Committee deems
appropriate.

 

(f)General Employee Benefits. During the Term, the Executive shall be eligible
to receive the employee benefits generally available to other executive officers
of the Company from time to time, including, but not limited to, major medical,
dental, life insurance, short-term disability insurance, long-term disability
insurance, and pension, including any 401(k) or other profit sharing plan, in
all cases, subject to the Executive’s satisfaction of the eligibility
requirements of the applicable employee benefit plans or programs and subject to
applicable law and the terms and conditions of such plans or programs; provided,
however, that the Company may amend, modify or terminate any such plans or
programs at any time in its discretion. During the Term, the Executive shall be
covered as an insured under the Company’s officers and directors liability
insurance and all other applicable insurance policies which pertain to officers
of the Company.

 

(g)Reimbursement of Expenses. During the Term, the Company shall reimburse the
Executive for the reasonable business expenses incurred by him in the
performance of his duties hereunder, including, without limitation, expenses
related to mobile devices and laptop computers and such other expenses incurred
in connection with business-related travel or entertainment in accordance with
the Company’s policy, provided that such expenses are incurred and accounted for
in accordance with the Company’s policy.

 

(h)Paid-Time Off. During the Term, the Executive shall be entitled to 26 days of
paid-time off per calendar year (pro-rated for partial years), as well as
holidays and floating holidays, in accordance with Company’s accrual and other
policies then in effect.

 



 

 

 

5.Termination of Employment.

 

(a)General.

 

(1)The Executive’s employment under this Agreement may be terminated at any time
by either the Executive or the Company.

 

(2)This Agreement and the Executive’s employment shall terminate upon the death
of the Executive.

 

(3)If the Executive is unable to perform the essential duties and functions of
his employment because of a disability, even with a reasonable accommodation,
for one hundred eighty (180) days within any three hundred sixty-five (365)-day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 5(a)(3). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 5(a)(3). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement and the Executive’s employment shall
terminate on the day such Notice of Disability Termination is received by the
Executive.

 

(b)Definitions. For the purposes of this Agreement:

 

(1)Termination for “Cause” shall mean termination of the Executive’s employment
because of the occurrence of any of the following as determined by the Board:

 

(i)the Executive’s material breach of his obligations under this Agreement,
including, for the avoidance of doubt, his willful failure to substantially
perform his obligations under this Agreement (other than any such failure
resulting from the Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided the Executive with written notice
of such breach and the Executive has been afforded thirty (30) days to cure same
to the extent capable of cure;

 

(ii)the Executive’s indictment or conviction of or plea of guilty or nolo
contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement and securities law
violations or a violation of the Company’s Code of Conduct or other material
written policies) that is injurious to the Company or any of its affiliates,
monetarily or otherwise; or

 

(iv)the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including theft, fraud, embezzlement
and securities law violations) that is materially injurious to the Company or,
in the good faith determination of the Board, is potentially materially
injurious to the Company, monetarily or otherwise.

 

For purposes of this Section 5(b)(1), no act, or failure to act, on the part of
the Executive shall be considered to have been “willfully” performed or omitted,
unless done, or omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in, or not opposed to, the best interest
of the Company (including reputationally).

 



 

 

 

(2)“Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent:

 

(i)the failure by the Company to timely comply with its material obligations and
agreements, including without limitation any of the financial obligations
contained in Section 5, contained in this Agreement;

 

(ii)a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith);

 

(iii)the loss of any of the titles of the Executive with the Company set forth
in Section 1 above;

 

(iv)the re-location of the Executive to an office more than fifty (50) miles
from the Company’s current headquarters or that results in a material increase
in Executive’s commute; or

 

(v)a change in the reporting structure so that the Executive reports to someone
other than the CEO,

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same. The parties agree that a termination for Good Reason shall be treated as
an involuntary separation under Code Section 409A (as hereinafter defined in
Section 8(a) below).

 

(c)Compensation Upon Termination.

 

(i)Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause, by the Executive without Good
Reason or a result of the Executive’s death or a Disability, the Executive shall
receive from the Company: (a) any earned but unpaid Base Salary through the Date
of Termination, paid in accordance with the Company’s standard payroll
practices; (b) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 4(g) through the Date of Termination; (c)
payment for any accrued but unused paid-time off in accordance with the
Company’s policies then in effect; (d) such vested accrued benefits, and other
payments, if any, as to which the Executive (and his eligible dependents) may be
entitled under, and in accordance with the terms and conditions of, the employee
benefit arrangements, plans and programs of the Company as of such date of
termination, other than any severance pay plan ((a) through (d), the “Amounts
and Benefits”), and (e) all vested shares in respect of the Executive’s equity
awards then held by him, including those described in this Agreement, and the
Company shall have no further obligation with respect to such equity awards. For
the avoidance of doubt, any portion of the equity awards that remains unvested
on the Date of Termination shall be forfeited as of the Date of Termination.

 

(ii)Termination without Cause or for Good Reason. If, prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or Disability), and the Executive has not
received and is not entitled to any payment under Section 5(d)(iii) hereof, then
the Company shall pay or provide the Executive the Amounts and Benefits and,
subject to Section 8 hereof:

 



 

 

 

1.an amount equal to fifteen (15) months of Executive’s applicable Base Salary,
which amount shall be payable semi-monthly in equal installments during the
Non-Compete Term (as defined below), (less any applicable federal, state and/or
local tax withholdings), in accordance with the Company’s payroll practices and
policies then in effect; provided that such semi-monthly installment payments
shall cease immediately as of the date that Executive commences an employment
relationship or full-time consulting arrangement with a subsequent employer (and
by accepting receipt of any severance payments or other benefits pursuant to
this Section 5(c), such Executive agrees to immediately notify the Company of
the commencement of such employment relationship or consulting arrangement by a
subsequent employer);

 

2.any Annual Bonus earned but unpaid for the calendar year preceding the
calendar year in which the Executive’s termination of employment occurs (the
“Prior Year Bonus”), payable at such time as bonuses for such prior calendar
year are paid to the Company’s executives generally, and, in any event, at such
time as otherwise required under the terms of this Agreement to the extent
required to avoid the adverse tax consequences under Code Section 409A;

 

3.a pro-rata portion of the Executive’s Annual Bonus for the calendar year in
which the Executive’s termination occurs based on target performance for such
calendar year (determined by multiplying the amount of such Annual Bonus which
would be due for the full calendar year by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365), payable at such
time as bonuses for such calendar year are paid to the Company’s executives
generally (the “Pro Rata Bonus”) and, in any event, at such time as otherwise
required under the terms of this Agreement to the extent required to avoid the
adverse tax consequences under Code Section 409A. In the event that the Company
has not established an executive bonus plan covering the calendar year during
which the Executive’s employment terminates, the Pro-Rata Bonus due to the
Executive shall be based upon the target Annual Bonus opportunity for the
calendar year preceding the calendar year in which such termination occurs;

 

4.subject to the Executive’s (a) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), and (b) continued payment by Executive of premiums for
such plans at the “active employee” rate (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), the Company
shall provide COBRA Continuation Coverage for the Executive and his eligible
dependents (which payment will be reported as taxable income) until the earliest
of (x) the Executive or his eligible dependents, as the case may be, ceasing to
be eligible under COBRA, (y) fifteen (15) months following such date of
termination, and (z) the Executive becoming eligible for coverage under the
health insurance plan of a subsequent employer (the benefits provided under this
sub-section (4), the “Medical Continuation Benefits”); and

 

5.unvested amounts subject to equity awards granted hereunder shall vest if and
to the extent provided for in the applicable equity award agreement and as
otherwise provided in this Agreement.

 



 

 

 

(iii)Termination Following Change in Control. If the Company terminates
Executive’s employment without Cause or Executive terminates Executive’s
employment for Good Reason, in either case, within 18 months after a Change in
Control, then the Company shall pay to Executive, in a lump sum, in cash, within
15 days after the date of Executive’s termination, an amount equal to two times
the sum of (a) the applicable Base Salary, and (b) the average Annual Bonus
awarded to the Executive for the two calendar years immediately prior to such
Change in Control, provided, however, that if the Change in Control occurs
during 2019, the amount of clause (b) shall equal 75% of the applicable Base
Salary. In addition to the foregoing, upon a termination of Executive’s
employment as set forth above, (x) Executive shall be entitled to receive the
payments and benefits in the amounts contemplated, and on the dates specified,
by sub-sections 5(d)(ii)(2), 5(d)(ii)(4) and 5(d)(ii)(5).

 

For purposes of this Agreement, a “Change in Control” shall mean any of the
following (provided that any such event also constitutes a change in control
event for purposes of Section 409A of the Code, to the extent required to avoid
the adverse tax consequences thereunder):

 

1.any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company Common Stock
immediately prior to the merger have the same proportionate ownership of Common
Stock of the surviving corporation immediately after the merger;

 

2.any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;

 

3.any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

 

4.the cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who (x)
at the date of this Agreement were directors or (y) become directors after the
date of this Agreement and whose election or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved); or

 

5.(A) the acquisition of beneficial ownership (“Beneficial Ownership”), within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of an aggregate of 25% or more of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the Exchange Act) who beneficially owned less than 10%
of the voting power of the Company’s outstanding voting securities on the
effective date of this Agreement, (B) the acquisition of Beneficial Ownership of
an additional 15% of the voting power of the Company’s outstanding voting
securities by any person or group who beneficially owned at least 10% of the
voting power of the Company’s outstanding voting securities on the effective
date of this Agreement, or (C) the execution by the Company and a stockholder of
a contract that by its terms grants such stockholder (in its, hers or his
capacity as a stockholder) or such stockholder’s Affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933 (an “Affiliate”)) including,
without limitation, such stockholder’s nominee to the Board (in its, hers or his
capacity as an Affiliate of such stockholders), the right to veto or block
decisions or actions of the Board; provided, however, that notwithstanding the
foregoing, the events described in items (A), (B) or (C) above shall not
constitute a Change in Control hereunder if the acquiror is (aa) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or one of its affiliated entities and acting in such capacity, (bb) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (cc) a person or group meeting the requirements of clauses (i)
and (ii) of Rule 13d-1(b)(1) under the Exchange Act.

 



 

 

 

(iv)Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(d)(i), (ii) or (iii), Executive shall be
entitled to no payments or benefits under any other of such sub-sections, except
as expressly set forth in sub-section 5(d)(iii) with respect to payments and
benefits contemplated by sub-section 5(d)(ii). Notwithstanding anything herein
to the contrary, the time of payment of any bonus amount shall not be changed by
reason of Section 5 of this Agreement in any manner that would result in adverse
tax consequences under Code Section 409A.

 

(d)Release. Notwithstanding any provision to the contrary in this Agreement, the
Company’s obligation to pay or provide the Executive with the payments and
benefits (other than the Amounts and Benefits) under Section 5(c) shall be
conditioned on the Executive’s executing and not revoking a waiver and general
release (the “Release”). The Company shall provide the Release to the Executive
within seven (7) days following the applicable Date of Termination. In order to
receive the payments and benefits (other than the Amounts and Benefits) under
Section 5(d), the Executive will be required to sign the Release within
twenty-one (21) or forty-five (45) days after the date it is provided to him,
whichever is applicable under applicable law, and not revoke it within the seven
(7) day period following the date on which it is signed by him. Notwithstanding
anything to the further contrary contained herein, (i) all payments delayed
pursuant to this Section, except to the extent delayed pursuant to Section 8(b),
shall be paid to the Executive in a lump sum on the first Company payroll date
on or following the sixtieth (60th) day after the Date of Termination, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein and (ii) all
distributions with respect to the equity awards delayed pursuant to this
Section, except to the extent delayed pursuant to Section 8(b) and except as
otherwise provided in Section 5(c), shall be distributed to the Executive on the
sixtieth (60th) day after the Date of Termination.

 

6.Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement;
Cooperation.

 

(a)The Executive shall not divulge to anyone, either during or at any time after
the Term, any information constituting a trade secret or other confidential
information acquired by him concerning the Company, any subsidiary or other
affiliate of the Company, except in the performance of his duties hereunder,
including but not limited to its licensees, revenues, business systems and
processes to the extent such information (i) is not generally known by the
public and (ii) is treated as confidential information by the Company or any of
its affiliates (“Confidential Information”). The Executive acknowledges that any
Confidential Information is of great value to the Company and its affiliates,
and upon the termination of his employment, the Executive shall redeliver to the
Company all Confidential Information and other related data in his possession.
Notwithstanding any other provision of this Agreement to the contrary,
Confidential Information does not include information that enters the public
domain, other than through breach of the Executive’s obligations under this
Agreement. Notwithstanding the foregoing, nothing in this Section 6(a) or in
this Agreement shall interfere with or prohibit the Executive from enjoying the
full protection and benefit of the Defend Trade Secrets Act and in any event,
(I) the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (II) if the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose a trade secret to his attorney and use the trade secret
information in the court proceeding, provided the Executive, to the extent
permitted by law, files any document containing the trade secret under seal and
does not disclose the trade secret except pursuant to court order.

 

(b)The Executive hereby agrees that during the period commencing on the date
hereof and ending fifteen (15) months after the applicable date of termination
for whatever reason (the “Non-Compete Term”), he shall not, directly or
indirectly, in any location in which the Company, its subsidiaries or affiliates
or a licensee thereof operates or sells its products (the “Territory”), engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) that derives 75% or more revenues
from licensing revenue and has greater than $75 million in revenue during the
time of the Executive’s employment by the Company or at the termination of his
employment. Notwithstanding the foregoing, nothing herein shall prevent the
Executive from passively owning stock in a publicly traded corporation whose
activities compete with those of the Company, its subsidiaries and affiliates,
provided that such stock holdings are not greater than five percent (5%) of such
corporation.

 



 

 

 

(c)The Executive shall not, during the Non-Compete Term, intentionally take any
action which constitutes an interference with or a disruption of any of the
Company’s business activities including, without limitation, the solicitation of
the Company’s or any subsidiary’s customers, suppliers, lessors, lessees,
licensors, or licensees, to terminate or diminish its relationship with the
Company or any of the Company’s subsidiaries; provided that the restrictions
described in this Section 6(c) shall apply during the Non-Compete Term only with
respect to persons who are as of the Date of Termination, or who have been
during the final two (2) years of the Term, customers, suppliers, lessors,
lessees, licensors or licensees.

 

(d)The Executive shall not, during the Non-Compete Term, directly or indirectly,
hire, offer to hire, entice, solicit or in any other manner persuade or attempt
to persuade any officer, employee or agent of the Company or any subsidiary (but
only those persons who had such status at any time while the Executive was
employed by the Company or any subsidiary), to discontinue or alter his, her or
its relationship with the Company or any subsidiary. Nothing in this Agreement
shall prohibit the Executive from publishing or advertising any general
solicitation for employment not targeted at any Company employee covered by this
Section 6(d), and it shall not be a violation of this Agreement for the
Executive to hire or encourage any other person who responds to such general
solicitation.

 

(e)At no time during or after the Term shall (i) the Executive, directly or
indirectly, disparage the Company, any of its subsidiaries or affiliates, or any
past or present employees, directors, officers, partners, members, managers,
shareholders, products or services of any of the foregoing or (ii) the Company
or any of its subsidiaries or controlled affiliates, or any of its present
employees, directors or officers (the “Company Parties”), directly or
indirectly, disparage the Executive; provided, however, nothing in this
Agreement shall restrict the Executive or the Company Parties, as applicable,
(x) from giving truthful testimony or statements in connection with any judicial
proceeding or other governmental investigation or proceeding or (y) from
communicating in any way with any governmental entity regarding any incident
that Executive or any Company Party, as applicable, in good faith believes
constitutes a violation of law.

 

(f)Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters of which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company and its representatives and affiliates (the “Company Group”) in
defense of any claims that may be made against the Company Group (or any member
thereof), and will provide reasonable assistance to the Company Group in the
prosecution of any claims that may be made by the Company Group (or any member
thereof), to the extent that such claims may relate to matters related to the
Executive’s period of employment with the Company (or any predecessors). Any
request for such cooperation shall take into account the Executive’s other
personal and business commitments and shall occur at mutually convenient dates
and times. The Executive also agrees to promptly inform the Company (to the
extent the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company Group (or any member thereof) or
their actions, regardless of whether a lawsuit or other proceeding has then been
filed with respect to such investigation, and shall not do so unless legally
required. If the Executive is required to provide any services pursuant to this
Section 6(f) following the Term, upon presentation of appropriate documentation,
the Company shall promptly reimburse the Executive for reasonable out-of-pocket
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers.

 

(g)Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 6 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company and its affiliates shall be
entitled to a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required specifically to enforce
any of the covenants in this Section 6. If for any reason it is held that the
restrictions under this Section 6 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this Section as will
render such restrictions valid and enforceable.

 



 

 

 

(h)In the event of any violation of the provisions of this Section 6, the
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 6 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

7.             Indemnification. The Company shall indemnify, defend and hold
harmless the Executive against any and all expenses reasonably incurred by him
in connection with or arising out of (a) the defense of any action, suit or
proceeding in which he is a party, or (b) any claim asserted or threatened
against him, in either case by reason of or relating to his being or having been
an employee, officer or director of the Company, whether or not he continues to
be such an employee, officer or director at the time of incurring such expenses,
except insofar as such indemnification is prohibited by law. Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements, provided that such expenses are agreed
to in advance by the Company. The foregoing indemnification obligation is
independent of any similar obligation provided in the Company’s Certificate of
Incorporation or Bylaws, and shall apply with respect to any matters
attributable to periods prior to the date of this Agreement, and to matters
attributable to Executive’s employment hereunder, without regard to when
asserted. The Company shall include the Executive in the directors and officers
liability insurance policy provided for other directors and officers of the
Company, at the Company’s expense. Notwithstanding the foregoing, nothing
contained in this Agreement shall constitute an indemnification by the Company
of the Executive for any liability to third parties arising from his allegedly
not being permitted to be employed by the Company, contractually or otherwise,
and Executive hereby represents to the Company that no such prohibition exists.
The obligations of the Company contained in this Section shall survive any
termination or expiration of this Agreement.

 

8.             Section 409A of the Code.

 

(a)It is intended that the provisions of this Agreement comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Executive and the Company of the applicable
provision shall be maintained, but the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plan or program in which the Executive participates to bring it in
compliance with Code Section 409A. Notwithstanding the foregoing, the Company
and its affiliates shall have no liability to the Executive or any other person
or entity with regard to any failure to comply with Code Section 409A.

 

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment, the providing of
any benefit or any distribution of equity made subject to this Section to the
extent required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, and any other payment, the provision of any other benefit or any other
distribution of equity that is required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, but only to the extent required to avoid the adverse
tax consequences under Code Section 409A, such payment, benefit or distribution
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, (x) all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein as if no such delay had occurred and (y) all
distributions of equity delayed pursuant to this Section 9 shall be made to the
Executive.

 



 

 

 

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d)Each payment payable hereunder shall be treated as a separate payment in a
series of payments within the meaning of, and for purposes of, Code Section
409A.

 

9.Section 280G of the Code.

 

(a)Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or any of its
affiliates to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (all such payments and benefits, including the payments
and benefits under Section 5 hereof, being hereinafter referred to as the “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payments under this Agreement shall be
reduced in the order specified below, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The payments and benefits under
this Agreement or otherwise shall be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.

 

(b)Subject to the provisions of Section 9(c) hereof, all determinations required
to be made under this Section 9, including whether and when Total Payments
should be reduced, the amount of such Total Payments, Excise Taxes and all other
related determinations, as well as all assumptions to be utilized in arriving at
such determinations, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Executive, subject to the Company’s
approval which will not be unreasonably withheld or delayed (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company, subject to Executive’s approval, which shall not be
unreasonably withheld or delayed, may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 



 

 

 

(c)As a result of uncertainty in the application of Section 280G and Section
4999 of the Code at the time of the initial calculation by the Accounting Firm
hereunder, it is possible that the cash severance payment made by the Company
will have been less than the Company should have paid pursuant to Section 5
hereof (the amount of any such deficiency, the “Underpayment”), or more than the
Company should have paid pursuant to Section 5 hereof (the amount of any such
overage, the “Overpayment”). In the event of an Underpayment, the Company shall
pay the Executive the amount of such Underpayment not later than five business
days after the amount of such Underpayment is subsequently determined, provided,
however, such Underpayment shall not be paid later than the end of the calendar
year following the calendar year in which the Executive remitted the related
taxes. In the event of an Overpayment, the amount of such Overpayment shall by
paid to the Company by the Executive not later than five business days after the
amount of such Overpayment is subsequently determined.

 

10.Miscellaneous.

 

(a)This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws (without regard to principles of conflicts of laws). Except with
respect to disputes or controversies to be submitted to arbitration pursuant to
Section 10(b), the Company and the Executive unconditionally consent to submit
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York (or if federal jurisdiction does not exist, the
New York State Supreme Court, County of New York) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any action, suit or proceeding
relating thereto except in such courts).

 

(b)Any dispute or controversy arising under or in connection with this Agreement
or the Executive’s employment with the Company (or the termination thereof),
other than any dispute relating to Section 6 hereof, but excluding any dispute
or controversy arising out of the administration of any equity grant or other
benefit plan, which the parties hereto agree shall be resolved as set forth in
the applicable grant agreements, shall be settled exclusively by arbitration,
conducted before a single arbitrator in New York, New York (applying New York
law) in accordance with the Commercial Arbitration Rules and Procedures of the
American Arbitration Association then in effect. The decision of the arbitrator
shall be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The parties acknowledge
and agree that in connection with any such arbitration and regardless of outcome
(a) each party shall pay all its own costs and expenses, including without
limitation its own legal fees and expenses, and (b) joint expenses shall be
borne equally among the parties. EACH PARTY HERETO WAIVES RIGHT TO TRIAL BY
JURY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION THEREOF, OR THIS AGREEMENT, OR
THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT OF THIS
AGREEMENT (WHETHER ARISING IN CONTRACT, EQUITY, TORT OR OTHERWISE).

 

(c)The Company may make such provisions and take such actions as it may deem
necessary or appropriate for the withholding of any taxes that it is required by
law or regulation of any governmental authority, whether Federal, state or
local, to withhold in connection with any benefit or payment hereunder. The
Executive shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

 

(d)Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 



 

 

 

(e)The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(f)This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company (and the termination thereof) and contains all of the
covenants and agreements between the parties with respect to such employment (or
the termination thereof) in any manner whatsoever. Any modification or
termination of this Agreement will be effective only if it is in writing signed
by the party to be charged.

 

(g)This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Iconix Brand Group, Inc.   Executive       By:   /s/ Robert C. Galvin   By:  
/s/ John T. McClain   Robert C. Galvin
President and Chief Executive Officer   John T. McClain

 



 

 